Citation Nr: 0615303	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-43 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
manifested by depression.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision by the RO.

The RO developed the issue on appeal as entitlement to 
service connection for "personality disorder (claimed as 
mental condition)."  However, it appears clear from the 
record that the veteran is seeking to establish service 
connection for a psychiatric disorder manifested by 
depression, however characterized.  Consequently, and for 
purposes of clarity, the issue on appeal has been more 
broadly stated as set forth above, on the title page.


FINDING OF FACT

The veteran has a current depressive disorder can be 
attributed to his period of active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, a 
depressive disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1111, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks to establish service connection for a 
psychiatric disorder manifested by depression.  He maintains, 
in essence, that he suffers from depressive symptoms that can 
be attributed to his period of active duty in the military.

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. § 1110.  
Service connection is also warranted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability pre-existed service and was 
aggravated thereby.  Id.

Every veteran who served in the active military, naval, or 
air service after December 31, 1946 is presumed to have been 
in sound condition when examined, accepted, and enrolled for 
that period of service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment.  38 U.S.C.A. §§ 1111, 1137.  This presumption 
can be rebutted only by clear and unmistakable evidence 
demonstrating that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
Id.

In the present case, the available evidence shows that no 
psychiatric abnormalities were identified at the time of the 
veteran's service enlistment examination in July 1967.  In 
October 1969, he was admitted to a military hospital after a 
suicidal gesture.  The diagnosis at admission was depressive 
reaction.  During hospitalization, the veteran reported, 
among other things, that he had a history of chronic episodes 
of depression dating back to early adolescence.  He indicated 
that he typically had mood swings following periods of 
depression, but that he had never had any suicidal ideation.  
Based on that and other information, he was given a final 
diagnosis of "personality disorder, cyclothymic 
personality."  A Medical Board concluded that the condition 
existed prior to service, and was not aggravated thereby.  He 
was found unsuitable for further duty, and was discharged 
from the military in November 1969.

Thereafter, the veteran did not obtain professional help for 
psychiatric difficulties until 2000, when he first presented 
at a Vet Center.  During the course of treatment at that 
facility, it was noted, among other things, that he had a 
long history of depression with suicidal ideation and 
anxiety.  It was noted that his symptom complex was 
"consistent" with post-traumatic stress disorder; however, 
no actual psychiatric diagnosis was ever rendered.  During a 
January 2004 visit to a VA Community-Based Outpatient Clinic, 
the veteran reported depressive feelings, and did not deny 
suicidal ideation.

In November 2004, the veteran underwent an assessment by a 
private psychologist, Jerry Jurgenson, Ph.D.  The veteran 
reported that he had suffered his first episode of serious 
depression during service, and said that he had continued to 
experience depressive symptoms ever since.  Dr. Jurgenson 
recorded an Axis I diagnosis of Major Depression, Recurrent, 
and deferred a diagnosis on Axis II.  In a follow-up report, 
dated in May 2005, Dr. Jurgenson stated, in part:

In my estimation [the veteran] experienced 
depressive symptoms that necessitated 
hospitalization while he was in the Navy and . . . 
has continued to experience depression since his 
discharge from the military.

In June 2005, the veteran was examined for VA compensation 
purposes.  Following an examination of the veteran, and a 
review of the claims file, the examiner recorded an Axis I 
diagnosis of "Depressive disorder now" and an Axis II 
diagnosis of "Personality Disorder, NOS."  With respect to 
etiology, the examiner stated, in part:

In my opinion, [the veteran's] experiences in the 
service, which included drug and alcohol abuse, 
may have exacerbated and/or stimulated an 
underlying depressive disorder that was probably 
familial.  It is possible that the veteran's 
substance abuse was an attempt at self medication.  
In my opinion, it is less than likely that the 
depression the veteran is experiencing at this 
time was caused directly by his experiences in the 
service.

*		*		*

Bottom line, without having a lot more information 
about the veteran's condition and performance 
during the years immediately after his service 
time, it is really speculation as to whether his 
depression has been ongoing since that time and/or 
what the etiology of the depression is.

Based on review of the foregoing, the Board finds that the 
evidence supports the veteran's claim.  Service connection 
cannot be established for the veteran's personality disorder.  
See, e.g., 38 C.F.R. §§ 3.303(c) ("personality disorders 
. . . are not diseases or injuries within the meaning of 
applicable legislation.").  However, as noted above, the 
record indicates that the veteran also has an acquired 
depressive disorder.  The veteran's private psychologist, Dr. 
Jurgenson, has essentially opined that the depression the 
veteran experienced during service, and ever since, can be 
attributed to the acquired disorder.  The VA examiner who saw 
the veteran in June 2005 has stated, in effect, that he 
cannot rule out an etiological relationship between the 
current acquired disorder and service.  Indeed, he appears to 
concede that the veteran's experiences in service may have 
exacerbated or stimulated a "familial" depressive disorder.  
Further, although there is a suggestion that the veteran's 
acquired disorder may have pre-existed service, the Board is 
not persuaded that the evidence of pre-existence is clear and 
unmistakable.  While the in-service Medical Board concluded 
that the veteran had psychiatric disability that pre-existed 
service, the only diagnosis actually before the Medical Board 
was personality disorder, and none of the other medical 
evidence of record demonstrates the obvious or manifest 
existence of an acquired disorder prior to service.  Under 
the circumstances, it is the Board's conclusion that the 
available evidence gives rise to a reasonable doubt as to 
whether an acquired depressive disorder was incurred in 
service.  Service connection for the disorder is therefore 
granted.  38 C.F.R. § 3.102.

Because the Board is granting the veteran's appeal, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), have been satisfied with respect to the 
issue of service connection.  That matter is moot.




ORDER

Service connection is granted for a depressive disorder.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


